United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2516
                                   ___________

George J. Luberda,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Regions Bank, doing business            *
as Regions Mortgage,                    * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: December 1, 2011
                                Filed: December 7, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       In this action against Regions Bank for allegedly violating the Real Estate
Settlement Procedures Act (RESPA), 12 U.S.C. § 2605, and Missouri common law,
George Luberda appeals the district court’s1 adverse grant of summary judgment on
his federal claim and dismissal without prejudice of his state-law claim.



      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
       Following careful de novo review, see Anderson v. EMC Mortg. Corp., 631
F.3d 905, 906 (8th Cir. 2011) (reviewing grant of summary judgment de novo), we
agree with the district court that Regions Bank did not violate RESPA, see 12 U.S.C.
§ 2605(g) (if terms of federally related mortgage loan require borrower to make
payments to servicer for deposit into escrow account for purpose of assuring payment
of taxes, servicer shall make payments from escrow account in timely manner as such
payments become due); 24 C.F.R. § 3500.17(k)(1) (if terms of any federally related
mortgage loan require borrower to make payments to escrow account, servicer must
pay disbursements in timely manner, that is, on or before deadline to avoid penalty,
as long as borrower’s payment is not more than 30 days overdue). We also conclude
that the district court did not abuse its discretion in declining to exercise jurisdiction
over Luberda’s state-law claim. See 28 U.S.C. § 1367(c)(3) (district court may
decline to exercise supplemental jurisdiction over claim if it has dismissed all claims
over which it has original jurisdiction). Accordingly, we affirm the judgment. See
8th Cir. R. 47B.
                         ______________________________




                                           -2-